Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2015

                                   No. 04-15-00552-CR

                                    Jose Carlos LEAL,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4767
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file their brief is GRANTED.    The
appellant’s brief is due on January 13, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court